FILED
                              NOT FOR PUBLICATION                           JAN 19 2016

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


CHANDER KAUR NARANG;                             No. 10-71700
SHANTANU NARANG,
                                                 Agency Nos.         A075-309-506
              Petitioners,                                           A075-309-505

  v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted November 16, 2015**
                                San Francisco, California

Before: McKEOWN, RAWLINSON, and DAVIS,*** Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Andre M. Davis, Senior Circuit Judge for the U.S.
Court of Appeals for the Fourth Circuit, sitting by designation.

                                           1
      Chander Narang petitions on behalf of herself and Shantanu Narang, her son,

for review of a decision of the Board of Immigration Appeals (BIA) affirming the

denial of their claims for asylum, withholding of removal, and relief under the

Convention Against Torture (CAT).



      1. The BIA’s decision was supported by substantial individualized

evidence. See Singh v. Holder, 753 F.3d 826, 832-33 (9th Cir. 2014). It follows

that the determination that the government rebutted Petitioners’ well-founded fear

of future persecution in India was also supported by substantial evidence. See id.

at 832.



      2. The Immigration Judge (IJ) committed no due process violation when he

accepted the government’s untimely brief. See Zetino v. Holder, 622 F.3d 1007,

1012 (9th Cir. 2010), as amended (noting that an untimely brief may be

considered).



      3. The due process claim predicated on the IJ’s failure to make separate

findings on Petitioners’ requests for asylum, withholding of removal and CAT

relief is unavailing. We review the BIA decision, and the BIA reviewed each

                                         2
request for relief separately. See Vitug v. Holder, 723 F.3d 1056, 1062 (9th Cir.

2013).



      4. Finally, there is no viable due process claim predicated on the IJ’s bias.

A biased IJ is one who does not allow a petitioner to fully testify or present

evidence supporting her claims. See Reyes-Melendez v. INS, 342 F.3d 1001, 1006

(9th Cir. 2003). Nothing in the record reflects any such bias.



      5. The BIA’s decision to deny Petitioners’ CAT claim is supported by

substantial evidence. Petitioners failed to establish that it was more likely than not

that they would be subjected to torture if returned to India. See Sowe v. Mukasey,

538 F.3d 1281, 1288 (9th Cir. 2008).



      PETITION DENIED.




                                           3